        Case 1:20-cv-06283-NRB Document 19 Filed 03/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

5W PUBLIC RELATIONS LLC
                                                   )     NOTICE OF VOLUNTARY
                              Plaintiff(s),        )     DISMISSAL PURSUANT TO
       v.                                          )     F.R.C.P. 41(a)(1)(A)(i)
                                                   )
URGENTRN LLC                                       )     Case No.: 1:20-cv-06283
                              Defendant(s).        )
                                                   )
                                                   )

    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the
plaintiff(s) 5W Public Relations LLC and or their counsel(s), hereby give notice that the above-
captioned action is voluntarily dismissed, without prejudice against the defendant, Urgent RN
LLC.

Dated: March 5, 2021

                                                   /s/ Alexander Kadochnikov
                                                   Signature of plaintiffs or plainitiff’s counsel

                                                   80-02 Kew Gardens Road, Suite 600
                                                   Address

                                                   Kew Gardens, NY 11415
                                                   City, State, & Zip Code

                                                   (718)577-3261
                                                   Telephone Number
